IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,535


EX PARTE ANDRES CANTU, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004-407,805-A IN THE 364th DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to eighteen years years' imprisonment. 
	Applicant contends that he was denied his right to appeal.  We remanded this application to
the trial court for findings of fact and conclusions of law.
	The trial court has determined that, after his appointment, appellate counsel had insufficient
time to file, and due to an act of God could not have filed, a notice of appeal in a timely manner.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 2004-407,805-A from the 364th  Judicial District Court of
Lubbock County, Texas.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues.

Delivered: November 1, 2006
Do Not Publish